Citation Nr: 0526669	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  97-29 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 20 percent for residuals of injury to lumbosacral spine 
with degenerative changes prior to September 26, 2003, and in 
excess of 40 percent thereafter.

2.  Entitlement to an increased disability rating in excess 
of 30 percent for residuals of kidney stones as of April 1, 
2002.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran retired from active military service in August 
1977, after serving more than 20 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In a February 1997 rating decision, the RO granted an 
increased disability rating to 20 percent effective February 
1996 for the veteran's service-connected residuals of injury 
to lumbosacral spine with degenerative changes (low back 
disability).  A Notice of Disagreement was received in 
September 1997.  In October 1998, the Board remanded this 
issue to the RO for issuance of a Statement of the Case, 
which was issued in August 2000.  A substantive appeal was 
received in July 2001.  In April 2004, the Board remanded 
this issue for further development.  By a May 2005 rating 
decision, the RO granted the veteran an increased disability 
rating to 40 percent for his low back disability effective 
September 26, 2003.  Since that decision did not grant the 
maximum benefit under the law, the veteran's claim remains in 
controversy.  See AB v. Brown, 6 Vet. App. 3, 38 (1992).

The Board notes that the substantive appeal for the above 
issue was not timely in that it was not filed within 1 year 
of the initial rating decision that is on appeal or within 60 
days of the issuance of the Statement of the Case in August 
2000.  The Board, however, previously took jurisdiction over 
this issue in its April 2004 decision, thereby waiving any 
jurisdictional defect caused by this late filing.  See 
38 C.F.R. § 20.202 (2004).

In a May 2001 rating decision, the RO proposed to reduce the 
30 percent rating to 10 percent for the veteran's service-
connected kidney stones.  By a January 2002 rating decision, 
the RO reduced the veteran's disability rating from 30 
percent to 10 percent effective April 1, 2002.  A Notice of 
Disagreement was received in June 2002.  A Statement of the 
Case was issued in October 2002.  A substantive appeal was 
received in November 2002.  In April 2004, the Board found 
that the reduction of the veteran's disability rating was not 
legally executed and was void ab initio.  In addition, the 
Board remanded the issue of an increased rating from April 1, 
2002 for further development.  This issue has been returned 
to the Board for final consideration.

In a July 1997 rating decision, the RO denied entitlement to 
total disability due to individual unemployment (TDIU).  A 
Notice of Disagreement was received in August 1997.  A 
Statement of the Case was issued in September 1997, and a 
substantive appeal was received later that same month.  In 
October 1998 and April 2004, the Board remanded this issue 
for further development.  It has been returned to the Board 
for final consideration.

The veteran appeared and testified at a hearing before a 
Decision Review Officer held at the RO in July 2001.


FINDINGS OF FACT

1.	The veteran's low back disability is not manifested by 
ankylosis of the spine; severe limitation of motion; severe 
intervertebral disc syndrome; or severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

2.  The veteran's low back disability includes neurologic 
manifestations consisting of radiculopathy in the right lower 
extremity.

3.  The veteran's residuals of kidney stones are not 
productive of renal dysfunction.

4.  The veteran's service-connected disability precludes him 
from following gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of 20 percent prior to September 26, 2003, and in excess of 
40 percent thereafter, for residuals of injury to lumbosacral 
spine with degenerative changes are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 &  Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5285 through 5293 (2002 
and 2003); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5235 through 
5243 (2004).

2.  The criteria for a disability rating of 10 percent, but 
no higher, for residuals of injury to lumbosacral spine, 
right lower extremity radiculopathy, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5235 through 5243, and 4.124a, Diagnostic 
Code 8520 (2004).

3.  The criteria for an increased disability rating in excess 
of 30 percent for residuals of kidney stones are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.115a, and 
4.115b, Diagnostic Codes 7508 through 7509 (2004).

4.  The criteria for a TDIU rating have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.16 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and provides an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) and (c) (2004).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in July 2003 and April 2004, subsequent to the initial AOJ 
decisions.  Where, as here, notice was not provided prior to 
the initial AOJ decision, the veteran has the right to VCAA 
content complying notice and proper subsequent VA process.  
Id.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement has been cured by the 
subsequent proper notice and VA process, and was, therefore, 
harmless error.  Although the notices were provided to the 
veteran after the initial adjudications, he has not been 
prejudiced thereby.  The veteran's claims were filed in 
February 1996 and April 1997, before the enactment of the 
VCAA.  In August 2003, the Board remanded the veteran's 
claims to the Appeals Management Center (AMC) for further 
development.  The content of the April 2004 notice provided 
to the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2004) regarding VA's duty to notify.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  By means of the various rating decisions, 
statements of the case and supplemental statements of the 
case, the veteran has been advised of the specific reasons 
why these particular claims were denied, and the information 
and evidence needed to substantiate the claims. 

He also was provided the text of the relevant regulation 
implementing the VCAA and told it was his responsibility to 
support the claims with appropriate evidence.  Indeed, the 
veteran submitted evidence to consider in connection with his 
claims.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  For these 
reasons, the Board considers the VCAA notice requirements 
met, and finds that it is not prejudicial to the veteran for 
the Board to proceed to a final decision in this appeal.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records were obtained from March 1996 through 
October 2004.  The veteran identified private treatment 
records related to his claims, and VA requested and obtained 
those records.  Records from the Social Security 
Administration were obtained.  A lay statement from veteran's 
friend and helper was obtained as identified by veteran.  The 
veteran was notified in the rating decisions, Statements of 
the Case and Supplemental Statements of the Case of what 
evidence the RO had obtained and considered in rendering its 
decisions.  He has not identified that any additional 
evidence exists.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in September 
1996, November 2000 and November 2004.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorders 
since he was last examined.  The veteran has not reported 
receiving any recent treatment, and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The Board concludes 
there is sufficient evidence to rate the service-connected 
conditions fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claims.  

II.  Analysis - Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  Since the issues in this case are 
entitlement to an increased rating, the present level of the 
disabilities is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

Residuals of Injury to Lumbosacral Spine With Degenerative 
Changes

The veteran was service-connected for low back pain in 1977 
evaluated as zero percent disabling.  In 1978, he was granted 
an increased rating to 10 percent for residuals of injury to 
lumbosacral spine with degenerative changes (low back 
disability).  In the February 1997 rating decision that is 
the basis of the present appeal, the RO granted the veteran 
an increased rating to 20 percent under Diagnostic Code 5295 
effective February 1996.  In May 2005, the veteran received 
an increased rating to 40 percent for his low back disability 
under the current rating criteria effective September 2003 
(when the new rating criteria went into effect).

During the pendency of the veteran's claim, VA twice revised 
the criteria for diagnosing and evaluating diseases and 
injuries of the spine set forth in 38 C.F.R. § 4.71a.  The 
first revision, effective September 23, 2002, amended the 
criteria for diagnosing and evaluating intervertebral disc 
syndrome under Diagnostic Code 5293.  67 Fed. Reg. 54,345 
(Aug. 22, 2002).  The second revision, effective September 
26, 2003, changed the diagnostic codes for spine disorders to 
5235 through 5243.  In addition, spine disorders are now 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  68 Fed. Reg. 51443 (Aug. 27, 2003).

The veteran's service-connected low back disability was 
initially evaluated under Diagnostic Code 5295 as lumbosacral 
strain.  Prior to the revisions effective September 26, 2003, 
Diagnostic Code 5295 provided for a 20 percent evaluation for 
lumbosacral strain with muscle spasm on extreme forward 
bending and, loss of lateral spine motion, unilateral, in 
standing position.  The maximum evaluation of 40 percent is 
warranted with severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).  

Criteria in effect prior to September 2003 also provided for 
a 20 percent evaluation for moderate limitation of motion of 
the lumbar spine, and a 40 percent evaluation when limitation 
of motion was severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).  

In addition, criteria in effect prior to September 2003 for 
evaluating intervertebral disc syndrome provided for a 40 
percent evaluation for severe intervertebral disc syndrome 
with recurring attacks, with intermittent relief; and a 60 
percent evaluation for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, for rating intervertebral disc 
syndrome provide that (preoperative or postoperative) 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Thus, intervertebral disc 
syndrome warranted a 20 percent rating when there were 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
a 40 percent rating when there were incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
when there were incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
The revised schedule does not provide for an evaluation 
higher than 60 percent.  

Effective September 26, 2003, the criteria for rating spine 
disabilities were revised so that thereafter these 
disabilities are evaluated under a general rating formula.  
Applying this general rating formula, the RO granted an 
increased rating to 40 percent effective as of the date of 
the regulation change.  The amended rating criteria now 
define normal range of motion for the various spinal 
segments for VA compensation purposes.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexions are zero to 30 degrees, and left and right lateral 
rotations are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (2004).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2004).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For purposes of evaluating intervertebral disc syndrome under 
the revised rating criteria, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (1) (2003) (currently 38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, NOTE (1) (2004).  "Chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(1) (2003).  The Board notes a technical correction was 
published reinserting the two notes to Diagnostic Code 5243 
that were inadvertently omitted.  69 Fed. Reg. 32,449 (June 
10, 2004).  These corrections, however, removed the 
requirement that the orthopedic and neurologic manifestations 
be chronic.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 and 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, NOTE (1) (2004).  Under the current 
criteria, neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1) (2004).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria of the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2) (2003).  In the latter regard, impairment 
of the sciatic nerve is addressed under Diagnostic Code 8520.  
Under this code, in effect throughout the appeal period, 
complete paralysis, where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost is assigned an 80 
percent rating.  Incomplete paralysis that is mild is 
assigned a 10 percent rating.  Moderate incomplete paralysis 
is assigned a 20 percent rating, moderately severe 
incomplete paralysis is assigned a 40 percent rating, and 
severe, incomplete paralysis of the sciatic nerve, with 
marked muscle atrophy is assigned a 60 percent evaluation.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2004).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2004); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2004).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2004).  

Period Before September 2003

VA and private treatment records are in the claims file 
related to treatment the veteran has received for his low 
back disability.  The treatment records prior to September 
2003 show occasional treatment for the veteran's low back 
disability, generally during periods of flare-ups.  At an 
August 2000 private physical therapy evaluation, the veteran 
reported pain across the lumbosacral area mostly a constant 2 
out of a scale from 1 to 10, but sometimes being as high as a 
10.  He reported experiencing episodes of unexpected sharp 
pain that does not seem to be dependent upon any kind of 
heavy lifting or strenuous activity.  During these acute 
episodes, the veteran's posture becomes skewed and he has to 
ambulate with the use of a cane.  He also reported that at 
these times he feels that he has a dragging sensation of the 
left leg.  He denied any bowel or bladder changes.  He did 
report intermittent tingling in the medial aspect of the left 
thigh.  On physical examination, his posture was level.  He 
was able to perform toe standing and heel walking.  The 
veteran's range of motion was measured as 40 degrees of 
flexion, 25 degrees of extension, 20 degrees of right lateral 
bending, and 15 degrees of left lateral bending.  

The veteran underwent a VA examination in September 1996.  
The veteran reported that he has had back pain since service, 
mostly with prolonged periods of standing or walking, and an 
inability to lift heavy objects.  He denied sciatica-like 
symptoms, urinary incontinence or bilateral quadriceps 
atrophy.  He reported having underwent surgery in 1990 in 
which bone fragments and collapsed disks were removed from 
the lumbar spine area.  He reported having done well the 
first year after the surgery but two years after started 
having problems with back stiffness, pain, and soreness 
mostly with activity.  Physical examination revealed no 
obvious posterior abnormalities except a well-healed surgical 
scar in the lumbar spine area.  There were no obvious fixed 
deformities.  There was decreased range of motion of the 
lumbar spine.  Lumbar forward flexion measured 60 degrees, 
backward extension was 20 degrees, left lateral flexion was 
35 degrees, and right lateral flexion was 45 degrees.  There 
was no sacroiliac tenderness.  Straight leg raising test was 
negative.  No atrophy of the quadriceps muscles was noted, 
and there was normal ankle jerk and patella jerk reflexes.  
The diagnosis was chronic lumbosacral strain, status post 
lumbar surgery in 1990.  X-ray showed degenerative discogenic 
disease.  The examiner noted that there was no current 
evidence of neurological radicular nerve impingement.

After considering this evidence, the Board finds that prior 
to September 2003 the veteran is not entitled to a disability 
rating higher than 20 percent.  Under Diagnostic Code 5295, 
the medical evidence does not show that the veteran has 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Neither does the medical 
evidence show that the veteran has severe limitation of 
motion of the lumbar spine, which would warrant a higher 
rating under Diagnostic Code 5292.  As for evaluation under 
Diagnostic Code 5293, there is no definitive objective 
medical evidence that the veteran has any symptoms of sciatic 
neuropathy.  Although in a February 2000 treatment note the 
veteran reported pain radiating into the medial lower thigh, 
physical examination only showed a probable right Lasegue 
sign.  And despite reporting intermittent tingling in the 
medial aspect of the left thigh at the August 2000 physical 
therapy evaluation, there was no objective finding of any 
neurological symptoms.  Thus, an increased evaluation under 
Diagnostic Code 5293 is not warranted.

Period Commencing September 2003 and Forward

In April 2004, the Board remanded the veteran's claim for an 
increased rating in excess of 20 percent for his low back 
disability for consideration to be given the revised rating 
criteria.  In May 2005, the veteran was granted an increased 
rating to 40 percent for his low back disability based upon 
the current rating criteria.  

VA treatment records from September 2003 through October 2004 
are in the claims file.  Although an October 2004 treatment 
record notes the veteran's diagnosis of degenerative joint 
disease of the low back, the record only indicates that it is 
stable and managed with Tramadol.  There are no other 
treatment records related to the veteran's low back 
disability during this period of time.  

The VA did, however, send the veteran for two VA examinations 
in November 2004.  The first examination was on November 6, 
2004.  At this examination, the veteran complained of 
constant, nagging low back pain graded as 4 to 6 out of 10.  
He reported having flare-ups approximately once a month where 
his pain intensifies to 9 or 10 out of 10.  These flare-ups 
last three to seven days.  He also reported experiencing 
right lower leg numbness during these flare-ups and 
difficulty walking.  He treats these flare-ups with pain 
medication (Tramadol) and heat application.  He also reported 
problems with falling during times of flare-ups.  He denied 
any problems with bowel or bladder dysfunction, and the use 
of any assistive walking devices or back brace.  Physical 
examination showed the veteran to be a slightly overweight 
individual in no acute distress with an antalgic slow gait 
but normal posture.  Thoracolumbar spine range of motion was 
measured to be 45 degrees of forward flexion in a guarded 
fashion with pain at 45 degrees, 5 degrees of extension with 
significant pain, 15 degrees of lateral flexion bilaterally 
with visible signs of pain elicited, and normal lateral 
rotation without difficulty.  Neurologically, he demonstrated 
full strength in all muscle groups in both lower extremities.  
He had some peri-incisional numbness related to a saphenous 
vein grafting for one of his coronary artery bypass graft 
operations, but sensation in both lower extremities was 
otherwise normal.  Deep tendon reflexes were symmetrical and 
with normal limits.  Lumbar spine x-rays taken that day 
revealed extensive lumbar spondylosis with disk disease at 
multiple levels mostly at the L4-5 and L5-S1 disk spaces and, 
in a lesser degree, at other levels.  There was facet 
arthropathy at almost all levels, as well as osteophyte 
formation at all levels.  

In response to specific questions, the examiner stated that 
the veteran's low back disability involves not only the joint 
structure but also creates significant muscle spasm which is 
an integral part of his back disability.  He did not, 
however, see any evidence of radiculopathy or melopathy to 
suggest the nerves are being affected.  With regard to the 
DeLuca factors, the examiner stated that the veteran's low 
back disability causes weakened movement, excess fatigability 
and incoordination, especially during times of flare-up when 
he has falls because of his back pain and weakened movement.  
In addition, he stated that the veteran was limited in the 
length to which he can ambulate, as well as being 
incoordinated in his ambulation.  With regard to pain, the 
examiner noted that pain was visibly manifested on movement 
by obvious wincing, guarding and reactionary movement.  He 
found no changes in the condition of the veteran's skin or 
muscle atrophy attributed to the veteran's low back 
disability.  Finally, the examiner opined that the veteran's 
low back disability is essentially a distinct problem unto 
itself and that there is not much functional overlap with any 
of the veteran's other non-service connected conditions.  He 
stated that, in general, the veteran's low back disability is 
a moderate to severe problem for him, especially during times 
of flare-up, which occur sporadically but on an average of a 
monthly basis during which time he has limitation of motion 
with forward flexion of 35 degrees, extension of 2 degrees, 
lateral flexion of 10 degrees and lateral rotation of 23 
degrees in each direction.   

Six days later on November 12, 2004, the veteran was given a 
joint examination.  The veteran's chief complaint was right 
lower extremity pain with predominantly right low back pain.  
He reported that he has flare-ups on a monthly basis, and 
that he was in an acute flare up that had started two days 
prior.  Physical examination revealed that the veteran walked 
with an unsteady gait but did not use any assistive devices.  
He had a positive straight leg raise on the right side, which 
caused pain going down the right leg and in the lumbar 
region.  He had subjective decreased sensation down the right 
leg over the thigh and down into the foot when compared to 
the left lower extremity.  His deep tendon reflexes were 
symmetric and noted to be 2/4 bilaterally.  He had tenderness 
over the lumbar region with palpation.  The strength of his 
lower extremities was 5/5, and he showed no fatigability.  X-
rays were reviewed.  The diagnosis was lumbar degenerative 
disk disease with right lower extremity radiculopathy.  The 
examiner opined that the veteran's low back and right lower 
extremity pain is more likely than not related to his service 
connected injury and subsequent surgeries.  He commented that 
the veteran was having flare-ups randomly with approximately 
one per month.  He opined that the flare-ups increase the 
veteran's pain by 40 percent, decrease his range of motion, 
and increase his fatigability and incoordination by 20 
percent.  

After considering all the evidence, the Board finds that, as 
of September 2003, the veteran's low back disability does not 
warrant a disability rating in excess of 40 percent for its 
orthopedic manifestations.  The veteran is not entitled to a 
higher rating because the medical evidence does not show that 
the veteran has unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine.  Likewise, evidence of pronounced intervertebral disc 
syndrome is not shown.  

The veteran is also not entitled to a higher rating under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, because the medical evidence does 
not show that the veteran has incapacitating episodes that 
require bed rest prescribed by a physician and treatment by a 
physician.  Nor does the evidence show that the veteran has 
had incapacitating episodes having a total duration of at 
least 6 weeks during a period of 12 months.

In evaluating separately the orthopedic and neurologic 
manifestations of his low back disability under the General 
Rating Formula, the veteran is, however, entitled to an 
additional 10 percent under Diagnostic Code 8520 for the 
neurologic manifestations of his low back disability.  The 
November 12, 2004 VA examiner found that the veteran had 
objective findings of radiculopathy in the right lower 
extremity, at least during periods of flare-ups.  Giving the 
veteran the benefit of the doubt, the Board grants a separate 
10 percent disability rating under Diagnostic Code 8520 for 
the neurologic manifestations of the veteran's low back 
disability effective November 12, 2004, the date that it was 
first factually ascertainable that the veteran had right 
lower extremity radiculopathy.

Residuals of Kidney Stones

The veteran's service-connected kidney stones are evaluated 
under Diagnostic Code 7508 for nephrolithiasis.  Diagnostic 
Code 7508 provides for a 30 percent rating if the medical 
evidence shows recurrent stone formation requiring one or 
more of the following:  (1) diet therapy, (2) drug therapy or 
(3) invasive or non-invasive procedures more than two times 
per year.  If none of these treatments are required, then 
nephrolithiasis is rated as hydronephrosis.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7508 (2004).  Hydronephrosis is 
rated under Diagnostic Code 7509 and provides a 30 percent 
evaluation when there are frequent attacks of colic with 
infection (pyonephrosis) and kidney function impairment.  
38 C.F.R. §  4.115b, Diagnostic Code 7509 (2004).  Severe 
hydronephrosis is rated as renal dysfunction under 38 C.F.R. 
§ 4.115a.

Renal dysfunction warrants a 60 percent evaluation if there 
is constant albuminuria with some edema; or definite decrease 
in kidney function; or hypertension at least 40 percent 
disabling under diagnostic code 7101.  An 80 percent 
evaluation if there is persistent edema and albuminuria with 
BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss or limitation of exertion.  A 100 percent 
evaluation if there is renal dysfunction requiring regular 
dialysis, or precluding more than sedentary activity from one 
of the following:  persistent edema and albuminuria; or BUN 
more than 80 mg%; or creatinine more that 8 mg%; or markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  38 C.F.R. § 4.115a (2004).

VA treatment records reveal only two visits related to the 
veteran's kidney stones from April 2002 through October 2004.  
In April 2002, the veteran complained of recently passing a 
kidney stone.  At a June 2002 visit, he reported passing a 
small kidney stone the previous week.  

The veteran underwent a VA examination in November 2004.  He 
reported that he has had episodes of acute flank pain about 
five or six times within the previous five years, but no 
episodes over the previous year.  These episodes were self-
limited, and he passed the stones spontaneously with 
increased fluid intake.  He reported having no intervention 
since 1996.  He also denied any hospitalizations, recent 
surgical treatment, limitation of the activities of daily 
living, urinary tract infections, hematuria, problems with 
frequency or incontinence, and taking medications.  Physical 
examination of the veteran did not reveal any abnormalities.  
His temperature was 98.4 degrees and his blood pressure was 
140/75.  His abdomen was soft, nontender and not distended.  
There was no costovertebral angle tenderness.  Testing showed 
his creatinine level to be 1.0.  A renal sonogram was 
conducted which did not show any evidence of hydronephrosis 
or kidney stones.  The examiner's assessment was that the 
veteran has a history of recurrent kidney stones with the 
last episode more than one year before the examination.  The 
examiner noted in response to specific questions posed that 
the veteran has had no interventions, either invasive or 
noninvasive, since 1996, and no drug therapy.  The veteran 
does increase his fluid intake, but he has not modified his 
diet and he denied that he was ever told to do so.  The 
examiner stated there was no evidence of renal dysfunction 
given the normal BUN and creatinine levels.

After considering the evidence, the Board finds that the 
veteran is not entitled to a disability rating in excess of 
30 percent for his service-connected residuals of kidney 
stones.  In order for the veteran to be entitled to a higher 
rating, he would have to have renal dysfunction.  Neither the 
VA treatment records nor the VA examination show that the 
veteran has renal dysfunction.  On the contrary, the VA 
examiner specifically found that there was no evidence of 
renal dysfunction because the veteran's BUN and creatinine 
levels were normal.  The veteran is therefore not entitled to 
an increased disability rating.


III.  Analysis - TDIU Claim

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient  
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  

Since April 2005, the veteran is service-connected for his 
low back disorder evaluated as 40 percent disabling, 
residuals of kidney stones evaluated as 30 percent disabling, 
Mallory Weiss esophageal tear with gastroesophageal reflux 
disease evaluated as 10 percent disabling, tinnitus evaluated 
as 10 percent, and otitis media, left, and bilateral hearing 
loss both evaluated as noncompensable.  As previously 
discussed, this decision also grants the veteran an 
additional 10 percent for the neurologic manifestations of 
his low back disability.  The veteran's combined rating is 70 
percent.  Thus, he meets the minimum schedular requirements 
for a TDIU under 38 C.F.R. § 4.16(a) (2004).  However, the 
evidence must still show that the veteran is unable to pursue 
a substantially gainful occupation due to one or more of his 
service-connected disabilities.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).   Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The evidence shows that the veteran has not worked since 
November 1994.  He has a high school education.  

The veteran underwent a VA examination in November 2004 for 
his low back disability.  The examiner was asked to express 
an opinion as to the severity of the veteran's low back 
disability and the affect it has on the ability of the 
veteran to perform average employment in a civil occupation.  
In response, the examiner stated that the veteran has a 
moderate to severe low back disability especially during 
times of flare-up.  He opined that the veteran's disability 
would affect his ability to perform average employment in a 
civilian occupation, but this may be a moot point because the 
veteran is already on disability for his right eye blindness 
and his severe coronary artery disease.  Nevertheless, the 
examiner opined that the veteran's low back disability alone 
would preclude him from gainful employment.

Considering the above evidence and resolving any reasonable 
doubt in favor of the veteran, the Board finds that he is 
entitled to a rating of total disability based upon 
individual unemployment.  The veteran meets the minimum 
scheduler criteria for such a rating under § 4.16(a).  In 
addition, the VA examiner, in his report, clearly 
distinguished the functional limitations of the veteran's low 
back disability from his nonservice-connected disabilities, 
and still opined that his service-connected disability would 
preclude him from gainful employment.  This is sufficient to 
establish entitlement to TDIU.


ORDER

Entitlement to an increased disability rating in excess of 20 
percent for residuals of injury to lumbosacral spine with 
degenerative changes prior to September 26, 2003, and in 
excess of 40 percent thereafter is denied

Entitlement to a disability rating of 10 percent, but no 
higher, for residuals of injury to lumbosacral spine, right 
lower extremity radiculopathy, is granted effective November 
12, 2004, subject to controlling regulations governing the 
payment of monetary benefits.

Entitlement to an increased disability rating in excess of 30 
percent for residuals of kidney stones is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is granted, subject to controlling regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


